Citation Nr: 0903820	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  05-22 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel.


INTRODUCTION

The veteran had active service from July 1952 to July 1955.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2004 by the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran and his representative claim that the veteran is 
entitlement to an increased evaluation for his service-
connected PTSD.  

The veteran's last VA examination took place on April 2004 
where he was diagnosed with PTSD and a GAF score of 55.  The 
veteran reported an increased in severity of his disability 
in his Notice of Disagreement, filed in August 2004, stating 
his "symptoms are increasing weekly" and that he is 
"unable to be around people for extended periods of time 
and... unable to work due to [his] PTSD."  Since the last VA 
examination in April 2004 the veteran has not had a VA 
examination to address the severity of his PTSD during this 
appeal period.  In addition, the most recent VA medical 
treatment report in the record is from September 2005.  As 
staged ratings may be applicable (see Hart v. Mansfield, 21 
Vet. App. 505 (2007)), it is critical that the record contain 
current treatment records and that the veteran be scheduled 
for a more contemporaneous VA examination to determine the 
current severity of his PTSD.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC should ask the veteran to 
identify any psychiatric treatment or 
evaluation he has received since 
September 2005 and to provide any 
releases necessary to obtain records of 
such treatment or evaluation.  The AMC 
should obtain complete records of all 
such treatment and evaluation from all 
sources identified by the veteran.  The 
AMC must obtain copies of any records of 
VA treatment the veteran has received for 
psychiatric disability since September 
2005 and records of any treatment 
sessions at the Vet Center in Decatur, 
Georgia since September 2005 (that have 
not already been associated with the 
record).

2.  The AMC should then schedule the 
veteran for a VA psychiatric examination 
to determine the current severity of his 
PTSD.  His claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  The examiner must list all 
symptoms attributable to the veteran's 
PTSD, and opine regarding the degree of 
their severity and the functional 
impairment due to PTSD.   

3.  Then, readjudicate the claim of 
entitlement to an increased evaluation 
for the veteran's PTSD.  If the 
determination remains unfavorable to the 
veteran, the AMC must issue a 
supplemental statement of the case and 
provide the veteran and his 
representative a reasonable period of 
time in which to respond before this case 
is returned to the Board.


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




